By the Court, Sawyer, J.
This cause was submitted, without oral argument, on the 4th of February. Each party had ten days in which to file briefs. Eo briefs or points are on file, and there is no assignment of errors in the record. This Court will not perform the duties of counsel; it will not examine a record to see if it can find any errors upon which to reverse a judgment. If the appellant’s counsel does not choose, in some form, to call the attention of the Court to the points, provisions of the statute, *350and the authorities upon which he relies, the judgment willbe affirmed.
Judgment affirmed.